Case 1:19-cv-01521-JPH-MJD Document 110 Filed 03/31/20 Page 1 of 3 PageID #: 884




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION
 NICOLE K. and ROMAN S., by next friend
 Linda R.; ABIGAIL R., LILY R., and
 RACHEL H., by next friend Nancy B.; and
 ANNA C., BRIAN P., AMELIA P., ALEXA
 C., and ZACHARY H., by next friend
 Jessie R.; for themselves and those similarly
 situated,

                   Plaintiffs,                       Case No.: 1:19-cv-01521-JPH-MJD
       v.

 TERRY J. STIGDON, Director of the Indiana
 Department of Child Services, in her official
 capacity, HON. MARILYN A. MOORES,
 Marion Superior Court Judge, in her official
 capacity, HON. MARK A. JONES, Marion
 Superior Court Judge, in his official capacity,
 HON. THOMAS P. STEFANIAK, JR., Lake
 Superior Court Judge, in his official capacity,
 HON. MARSHA OWENS HOWSER, Scott
 Superior Court Judge, in her official capacity,
 and HON. JASON M. MOUNT, Scott Circuit
 Court Judge, in his official capacity,

                   Defendants.


                                      NOTICE OF APPEAL

        Notice is hereby given that Nicole K. and Roman S., by next friend Linda R.; Abigail R.,

 Lily R., and Rachel H., by next friend Nancy B.; and Anna C., Brian P., Amelia P., Alexa C., and

 Zachary H., by next friend Jessie R., plaintiffs in this proposed class action, appeal on behalf of

 themselves and all others similarly situated to the United States Court of Appeals for the Seventh

 Circuit from the District Court’s March 3, 2020 Order granting Defendants’ Motion to Dismiss

 (Dkt. 108), the Entry of Final Judgment against plaintiffs (Dkt. 109), and from any and all other

 orders, rulings, findings, and/or conclusions that were adverse to plaintiffs.
Case 1:19-cv-01521-JPH-MJD Document 110 Filed 03/31/20 Page 2 of 3 PageID #: 885




  Dated: March 31, 2020               By: /s/ Stephen D. Keane

                                           Kathleen A. DeLaney (#18604-49)
                                           DELANEY & DELANEY LLC
                                           3646 Washington Blvd.
                                           Indianapolis, IN 46205
                                           Telephone: 317.920.0400
                                           Facsimile: 317.920.0404
                                           kathleen@delaneylaw.net

                                           Mark C. Zebrowski (Pro Hac Vice)
                                           Stephen D. Keane (Pro Hac Vice)
                                           MORRISON & FOERSTER LLP
                                           12531 High Bluff Drive
                                           San Diego, California 92130-2040
                                           Telephone: 858.720.5100
                                           Facsimile: 858.720.5125
                                           MZebrowski@mofo.com
                                           SKeane@mofo.com

                                           Robert C. Fellmeth (Pro Hac Vice)
                                           CHILDREN’S ADVOCACY INSTITUTE
                                           University of San Diego School of Law
                                           5998 Alcala Park
                                           San Diego, California 92110
                                           Telephone: 619.260.4806
                                           Facsimile: 619.260.4753
                                           cpil@sandiego.edu

                                           Attorneys for Plaintiffs




                                       2
Case 1:19-cv-01521-JPH-MJD Document 110 Filed 03/31/20 Page 3 of 3 PageID #: 886




                                 CERTIFICATE OF SERVICE

        I certify that Plaintiffs’ Notice of Appeal was filed electronically on March 31, 2020, and
 was simultaneously served on all counsel who have appeared in this matter through the Court’s
 ECF system.


                                                     /s/ Stephen D. Keane
                                                     Stephen D. Keane
                                                     Attorney for Plaintiffs
